DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 7/20/2018, 12/2/2019, 6/19/2020, and 8/19/2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure corresponding to the claimed “…the system configured to rotate the plurality of laser scanner devices around a first rotation axis…” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following limitations require a disclosed mechanical structure to perform the recited functions:
In claim 16, “…the system configured to rotate the plurality of laser scanner devices around a first rotation axis…”;

In claim 37, “…rotating emission directions of the plurality of laser scanners around a first rotation axis at a first rotation axis rotation speed…
Figure 1 of the specification discloses a table rotation unit (37), but there is no disclosed drawing of the table or how the laser scanners are mounted with respect to each other on the table. 
Claims 17-35 depend on claim 1.
Claims 17-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Because the specification discloses a table rotation unit (37), but there is no disclosed drawing of the table or how the laser scanners are mounted with respect to each other on the table, the meets and bounds of claims 17-35 can’t be definitively determined in order to be compared with prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 24, 33, 34, 36 and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baeg et al (2014/0111812). 
[ taught by figure 6 in light of paragraph 0014 ], the system comprising: a plurality of laser scanner devices configured to emit a plurality of lasers in a detection space [ taught by two light transmission/receiving modules (261 and 262); paragraph 0065 ]; the system configured to rotate the plurality of laser scanner devices around a first rotation axis [ taught by rotating part (200) ]; and the system configured to control a first rotation speed of the rotation around the first rotation axis, to allow the plurality of laser scanner devices to simultaneously emit the plurality of lasers such that a first plurality of rotation angles at which lasers emitted by the first laser scanner device and a second plurality of rotation angles at which lasers emitted by the second laser scanner device are not the same rotation angles [ figure 8 shows two scanning fan beams that are not at the same angle during rotation of the rotating part (200) ].
Claims 36 and 37 are anticipated by the operation of the structure applied to claim 16.
Claim 24 is taught by paragraph 0068.
Claim 33 is taught by paragraph 0060.
Claim 34 is taught by paragraph 0054.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 21-23, 26, 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Baeg et al (2014/0111812), as applied to claims 16, 24, 33, 34, 36 and 37 above, and further in view of Templeton et al (9,983,590).

Claim 27 would have been obvious in that figure 11 of Tempelton et al taught that it was conventional to scan a laser beam by changing it orientation with respect to a reflecting surface.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Baeg et al (2014/0111812), as applied to claims 16, 24, 33, 34, 36 and 37 above, and further in view of Muramatsu (JP02012002642A).
Claim 28 would have been obvious in that figure 1 of Muramatsu taught that it was conventions to use a digital mirror (MEMS 14) to scan laser light.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645